DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 04 March 2022.
The amendment filed 04 March 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 6, 7, 14, and 18 were amended in the amendment filed 04 March 2022.
Claims 1-20 are pending before the Office and currently examined.
Terminal Disclaimer
The terminal disclaimer filed on 04 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,780,344; 10,461,289; 10,476,054; 10,531,590; 10,727,457; 10,991992; 11,025,075; 11,025,076  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities: “the battery element” recited in line 8 should recite “the at least one battery element” for consistency amongst claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 5,537,022; hereinafter “Huang”) in view of EE-Dan (article entitled Repair your Laptop Power Cord; hereinafter “EE-Dan”) and Farr (US 2,416,984; hereinafter “Farr”).
Regarding claims 1, 14, and 18, Huang teaches a battery (abstract and Figs. 2-4) comprising: 
at least one battery element (see partition 14 intended to separate batteries in Fig. 2 and discussion of device as battery charger, therefore a battery element is used with the device; Col. 2, lines 23-27 and Col. 4, lines 5-11); 
a battery cover (seat 1; Col. 2, lines 17-22) including an interior surface, an exterior surface (see interior/exterior surfaces of seat 1 in Figs. 2-4), one or more channels to accommodate wires of one or more flexible omnidirectional leads (hole 122 for lead wires; Col. 2, lines 38-41) and a compartment sized to receive the at least one battery element (see interior of seat 1 including partition 14 for batteries in Figs. 2-3); 
a battery back plate attached to the battery cover (cover 2; Col. 2, lines 50-56); 
the one or more flexible omnidirectional leads including a connector portion and a wiring portion (see wiring portion outside the compartment/channel 122 in Figs. 2-4, and connector portion within the compartment denoted by metal plate 32/34 connected to the lead wires; Col. 3, lines 2-15), wherein the wiring portion is electrically connected to the at least one battery element (Col. 2, line 66-Col. 3, line 15 and Figs. 3-4). 
Huang further teaches the batteries used are rechargeable (device is a battery charger and descried for use with batteries that are rechargeable, thus it would be obvious to use rechargeable batteries in the device; Col. 1, lines 15-24), as recited in instant claim 14.
However, Huang is silent to wherein a flexible spring is provided around the wiring portion, and the wiring portion and the flexible spring are held securely in the one or more channels in the battery cover via a clamping mechanism such that a portion of the flexible spring is positioned inside the battery cover and a portion of the flexible spring is positioned outside the battery cover.
EE-Dan teaches power cords used with portable devices containing batteries, i.e. a laptop (title). EE-Dan teaches that during use, wires and cords in portable devices can fray and break apart (page 1, Intro paragraph). EE-Dan teaches that a larger strain relief can be fashioned to help relieve the strain on the cable, and teaches that the strain relief should be anchored securely to the enclosure (pages 7-8, paragraph titled Step 8: Add Strain Relief).
Farr teaches electrical devices including cord protection (strain reliever 34; Figs. 3-5). Farr teaches that electrical cords of electrical appliances are subjected to various strains and sharp bends and customarily include strain relievers to prevent these issues (Col. 2, line 41-Col. 3, line 3). Farr teaches that the strain reliever includes wound portions (36, 35, 37 shown in Figs. 3-5, and interpreted to correspond to the claimed “spring” as the strain relief is shown to wind/wrap around the cable in a helical manner, identical to that of a spring), where one portion of the strain reliever (36) is placed within the interior surface of the appliance (see Figs. 4-5; Col. 3, lines 30-38), one portion is placed within a channel extending through the cover (35 extending through slot 16 in body 10; Figs. 3-5), and another portion of the strain reliever is placed outside the device (37; Figs. 3-5). 
The devices of Huang, EE-Dan, and Farr are analogous references in the field of electrical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang and include a strain relief taught by Farr, including a spring around the lead with a portion of the spring located within the cover and extending past the interior surface of the battery cover and a portion located outside the cover and extending past the exterior surface of the battery cover, in order to reduce undue stress and bend on the cord which can lead to different failures, as taught above by EE-Dan and Farr. The modification would necessarily result in the flexible spring provided around the wiring portion and provided in the one or more channels such that a portion of the flexible spring extends past the interior surface of the battery cover and a portion extends past the exterior surface of the battery cover of modified Huang, as recited in instant claim 1, 14, and 18. Furthermore, Huang teaches the battery housing is held securely using a clamping mechanism (Col. 3, lines 31-35), and thus the modification would necessarily result in the wiring portion and the flexible spring being held securely in the one or more channels via a clamping mechanism, broadly recited, as recited in instant claim 18.
Regarding claim 2, modified Huang further teaches wherein one or more of the at least one battery element, the battery cover, and the battery back plate has a curvature or a contour (see curvature of 1, 2, in Figs. 2-4). The Examiner notes the limitations wherein the curvature or contour is “adapted to conform to a curvature or a contour of a load-bearing platform" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the device limitations of claim 2, that is, a curvature or contour. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Thus, modified Huang teaches all positively recited limitations, including the curvature/contour noted above, and is capable of the use/function recited by Applicant absent a showing to the contrary.
Regarding claims 3 and 9, modified Huang teaches the battery of claim 1. The Examiner notes modified Huang is silent to the specific dimensions of the battery being within the ranges recited in instant claim 3, i.e. the battery has a length having a range from 8 inches to 12 inches, a width having a range from 7 inches to 10 inches, and a thickness having a range from 0.5 inches to 2 inches, and silent to the flexible spring is between 0.25 inches to 1.5 inches long. The Examiner notes it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dimensions of the battery and flexible spring to achieve any desired effect, since such a modification would have involved a mere change in the size (or dimension) of a component. While the prior art does not explicitly teach the recited dimensions of length, width, and thicknesses recited, the Examiner notes that per MPEP 2144.04 IV A, changes in size or proportion where all other aspects of the invention are disclosed in the prior art does not constitute patentability over the prior art. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)). See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the prior art is the same device (an article) and includes all positively recited structural limitations of instant claim 1. The Examiner notes that there has been no showing of evidence of criticality with respect to the claimed dimensions, and thus the limitations are considered met by the prior art as noted above.
Regarding claims 10, 15, 16, and 20, modified Huang teaches the battery of claims 1, 14, and 18, the limitations of which are set forth above. Modified Huang further teaches the one or more flexible omnidirectional leads include two or more flexible omnidirectional leads (see two leads in Fig. 4). The Examiner notes the limitations “wherein at least one of the two or more flexible omnidirectional leads is operable to charge the battery and at least one different flexible omnidirectional lead of the two or more flexible omnidirectional leads is operable to simultaneously power at least one power consuming device " are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure positively recited in the claims. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Huang teaches all positively recited limitations noted above, and teaches the capability of charging (abstract) and powering a device (col. 4, lines 1-4), the device is therefore identical to that claimed in all apparent ways and is therefore capable of the use/function recited by Applicant, absent a showing to the contrary. 
Regarding claims 11, 12, 17, and 19, modified Huang teaches the battery of claims 1, 14, and 18, the limitations of which are set forth above. Modified Huang further teaches the battery includes at least one layer of a material resistant to heat and a material resistant to bullets and/or shrapnel (see physical barrier provided by the seat 1/cover 2 and thus constituting a material resistant to bullets and/or shrapnel and heat, broadly recited. Additionally see additional layer, e.g. partition 14 or ribs 13, each also providing a barrier and therefore resistant to heat, broadly recited). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Farr as applied to claim 1 above, and further in view of Kwag (US 2013/0089756 A1; hereinafter “Kwag”).
Regarding claim 13, modified Huang teaches the portable battery pack of claim 1, the limitations of which are set forth above. Huang further teaches the device prevents the infiltration of liquid (Col. 3, lines 47-53). 
Furthermore, Kwag teaches battery bpacks can include a connector arranged to form a waterproof barrier between the inner space of the case and the outside of the pack (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and have the connector portion be waterproof in order to allow for the device to be waterproof and prevent infiltration of liquid, as taught and desired above by Huang, thus meeting the limitations of instant claim 13.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Farr as applied to claim 1 above, and further in view of Uba et al. (US 4,346,151; hereinafter “Uba”).
Regarding claim 5, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. However, modified Huang is silent to the battery cover and the battery back plate comprise plastic.
Uba teaches rechargeable battery holder (abstract), and teaches the container can be made of an electrical insulator, such as various plastics (Col. 2, lines 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and form the housing, i.e. battery cover and battery back plate, of an electrical insulator such as plastic, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Farr as applied to claim 1 above, and further in view of Grady et al. (US 2011/0183183 A1; hereinafter “Grady”).
Regarding claim 4, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. Huang teaches the battery powers devices (Col. 3, line 63-Col. 4, line 4). However, modified Huang is silent to the specific characteristics of the battery, that is, the battery having an output voltage from about 5 volts DC to about 90 volts DC at from about 0.25 amps to about 10 amps.
Grady teaches battery devices (abstract). Grady teaches that multiple batteries can be connected in series or parallel depending on the voltage and current requirements of the device, and this increases the power over a single battery (¶ 0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and include series and/or parallel connections to achieve the desired current and voltage output necessary for the powered device, as taught above by Grady. The examiner notes that since each electrical device has its own specific power requirements, it would have been obvious to one of ordinary skill in the art to adjust the power output of the battery, including the voltage and current, and arrive upon the claimed ranges of voltage and current recited in the claim for powering a device falling within these ranges.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Farr as applied to claim 1 above, and further in view of Bailey et al. (US Patent 3,926,499; hereinafter “Bailey”).
Regarding claim 8, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. However, modified Huang is silent to the specifics of the flexible spring comprising steel. 
Bailey teaches strain relief springs (6, 10; Col. 3, lines 7-14) in electrical connectors (abstract) can be made of steel (Col. 6, lines 42-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and form the flexible spring from steel because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Farr as applied to claim 1 above, and further in view of Morgan (US 2003/0038611 A1; hereinafter “Morgan”).
Regarding claims 6 and 7, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. However, modified Huang is silent to a water barrier material of silicone applied to a mating surface of the battery back plate and the rim of the battery cover. 
Morgan teaches rechargeable batteries (abstract). Morgan teaches that a cover plate (module plate 205 on front of casing 201; ¶¶ 0021 and 0031) is attached to the casing around the edge with a rubber gasket and silicone compound to prevent water leakage (¶ 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rubber gasket and silicone compound around the mating surface of the casing pieces of modified Huang to prevent water leakage, as taught above by Morgan. 
Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendment. Modified Huang as set forth above teach the features of amended claims 1, 14, and 18.
Applicant’s arguments with respect to claims dependent from independent claims 1, 14, and 18 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726